371 So. 2d 1083 (1979)
SERVICE FACILITIES CORPORATION, Appellant,
v.
Wade H. LANIER, Jr., Property Appraiser, Osceola County, Florida, et al., Appellees.
No. 78-999.
District Court of Appeal of Florida, Fourth District.
June 13, 1979.
*1084 Bruce E. Chapin, Orlando, for appellant.
Robert L. Shevin, Atty. Gen., and Joseph C. Mellichamp, III, Asst. Atty. Gen., Tallahassee, R. Stephen Miles, Jr., of Miles & Cumbie, and Murray W. Overstreet, Jr., of Overstreet & Ritch, Kissimmee, for appellees.
PER CURIAM.
This is an appeal by the plaintiff taxpayer from a final judgment. Appellant was the plaintiff below and is a water and sewer corporation. Plaintiff sued the County Property Appraiser challenging the assessments for the years 1974, 1975, and 1976, on its tangible personal property. The complaint alleged that the property appraiser had not considered the factors contained in Section 193.011 Florida Statutes (1971) or followed the dictates of the Florida Administrative Code, Rule 12B-1.103(2)(E). The case was tried before the court without a jury and at the close of the plaintiff's case, a judgment was entered for defendant. We reverse.
Assuming presentation of a prima facie case, the trial judge in a non-jury matter may not weigh and judge the credibility of the evidence when ruling upon a defendant's motion pursuant to Rule 1.420(b) of the Florida Rules of Civil Procedure. Tillman v. Baskin, 260 So. 2d 509 (Fla. 1972). Such a motion for involuntary dismissal following the presentation of the plaintiff's prima facie case is in the nature of a ruling on a motion for directed verdict in a jury trial. We conclude that a prima facie case was presented and that the trial court could not have granted the motion without weighing the probative effect of at least some of the evidence. We, therefore, conclude that the trial court erroneously entered judgment for defendant and the final judgment, including the taxation of costs and interest, is reversed and remanded for further proceedings consistent herewith.
REVERSED AND REMANDED.
CROSS, DAUKSCH and BERANEK, JJ., concur.